Citation Nr: 1541452	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-00 408A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.   Entitlement to service connection for testicular cancer.

2.   Entitlement to service connection for prostate cancer. 


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970 at Camp LeJeune, North Carolina.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The issue of entitlement to service connection for testicular cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for secondary erectile dysfunction and post-urination drip have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.   During the Veteran's active military service, he was stationed at Camp Lejeune during the period of time when the water was contaminated; thus, the Veteran was exposed to contaminated water during his active military service.  

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated prostate cancer is causally related to his active military service, to include exposure to contaminated water while stationed at Camp Lejeune.




CONCLUSION OF LAW

The criteria for the establishment of service connection for prostate cancer are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran contends that he is entitled to service connection for prostate cancer.  For the following reasons, the Board finds that service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise. 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).   

A review of the facts reveals the following: the Veteran served from January 1969 to December 1970, spending 19 months working and living at Camp Lejeune.  He entered and exited service with a clean bill of health.  In 2011, at the age of 60, the Veteran was diagnosed with prostate cancer and underwent prostate removal surgery.  In July 2011, the Veteran underwent an examination at the VA in which the VA examiner concluded that although the Veteran experienced prostate cancer in remission, the cancer was not caused by the contaminated water at Camp LeJeune because prostate cancer was not on the list of diseases associated with Camp LeJeune. 

The Veteran believes that his prostate cancer stemmed from his exposure to the contaminated water at Camp LeJeune and cites as evidence the fact that prostate cancer does not run in his family, and that he was diagnosed with it at younger age than the age when the disease is ordinarily diagnosed.

The first criteria for establishing service connection requires competent evidence of a current disability.  As stated in the review of the facts, in July 2011, a VA examiner confirmed the Veteran's prostate cancer diagnosis.  Accordingly, the Board finds that the Veteran suffers from a current disability. 

Second, competent evidence must demonstrate an in-service injury or aggravation of a disease or injury.  In this regard, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The contaminated wells supplying the water systems were identified and shut down in February 1988.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) ( November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.  Thus, the Board finds that the Veteran sustained an in-service injury due to exposure to contaminated drinking water. 

Finally, to establish service connection, the evidence must establish a nexus between the claimed in-service injury and the current disability.  It is important to note that, to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a Veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.  Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA must first determine if the Veteran was stationed at Camp Lejeune and, if so, for how long and in what capacity.  As the Veteran spent his entire time of service both working and living at Camp Lejeune, the only question remaining is whether or not his prostate cancer is related.  

In 2000, a study was published identifying prostate cancer as a health problem for people of all ages who worked with the toxins identified in the water at Camp Lejune.  See Camp Lejeune: Contamination and Compensation, Looking Back, Moving Forward, Hearing Before the Subcomm. On Investigations & Oversight, H.R. Comm. on Science and Technology, 111th Cong. (Sept. 16, 2010) (statement of Christopher Portier, Director, Agency for Toxic Substances and Disease Registry).  

In 2008, the National Academy of Sciences' National Research Council (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR) undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in reconstructing past events and determining the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes".  The categories included (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  NRC determined that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association, and  a number of diseases were identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  

NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myelodysplastic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of those diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination. 

Several years later, in February 2014, ATSDR evaluated the mortality among Marines and Navy personnel exposed to contaminated drinking water at USMC Base Camp Lejeune. The study concluded that the service members at Camp Lejuene experienced higher mortality rates for cancers of the cervix, esophagus, kidney, liver, lung, pancreas, prostate, rectum, and soft tissue.  The Veteran submitted this study as evidence in support of his claim, and the Board finds it probative.  

The VA physician who examined the Veteran concluded it was less likely than not that the Veteran's prostate cancer was caused by the contaminated water at Camp Lejeune.  In reaching that conclusion, the examiner stated: "The toxins that were in the water are most likely to cause a number of conditions, but prostate cancer is not listed among them.  There are some other instances of cancers including prostate cancer which are associated with these exposures especially for anybody who actually worked with the actual toxin.  Therefore, it is my opinion that the Veteran's current prostate cancer is less likely as not caused by or a result of exposure to contaminated water at Camp Lejeune."  In concluding that the Veteran's prostate cancer was not linked to the toxins at Camp Lejune, the examiner, confusingly, verified that prostate cancer occurs in people who worked with those toxins.  Moreover, the examiner failed to address the 2000 study discussing prostate cancer and Camp Lejeune inhabitants, and the February 2014 ATSDR study.  Thus, the Board finds the July 2011 examiner's conclusion to be less probative.  

Given the above, the Board finds that the evidence in favor of a nexus between the Veteran's prostate cancer and in-service exposure to contaminated water at Camp Lejeune is at least in equipoise, given the contradictory studies and less than probative VA examination.  Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connection for prostate cancer is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).    

ORDER

Service connection for prostate cancer is granted. 


REMAND

The Veteran contends that his testicular cancer is related to the contaminated water at Camp Lejeune.  Upon entering the service in December 1969 and during his exit examination in December 1970, the Veteran did not exhibit any signs of testicular cancer.  In 1992, the Veteran was diagnosed with testicular cancer and underwent a right orchiectomy. 

In November 2010, the Veteran underwent an examination at the VA in which the examiner concluded that although the Veteran suffered from testicular cancer (in remission), it was not linked to the contaminated water at Camp Lejeune because no studies had shown a connection.  The examiner, however, did not proffer any rationale for his conclusion, and failed to engage with the Veteran's medical history and statements. 

Moreover, a simple internet search containing the phrase "testicular cancer contaminated water camp lejeune" reveals numerous articles detailing links between TCE exposure and testicular cancer.  Additionally, the ATSDR states that there is some evidence that exposure to TCE (present in the water at Camp Lejeune) results in increased testicular cancer in rats.  As the VA examiner failed to address any of these contentions, or provide a reasoned and supported conclusion for his findings, a new examination is required. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate physician.  The purpose of the examination is to determine the etiology of the Veteran's testicular cancer, in particular, whether the Veteran's testicular cancer is the result of his service at Camp Lejeune.

      The following considerations must govern the 
 	examination:
 
a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the ATSDR studies discussing a possible connection between TCE and testicular cancer. 

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether the Veteran's testicular cancer is related to his active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's testicular cancer without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


